Exhibit 10.245

FIFTH AMENDMENT TO LOAN AGREEMENT

THIS FIFTH AMENDMENT TO LOAN AGREEMENT (the “Amendment”), dated as of July 1,
2007, is made by and among PHARMACEUTICAL PRODUCT DEVELOPMENT, INC. (the
“Borrower”), PPD DEVELOPMENT, LP, (the “Guarantor”) and BANK OF AMERICA, N.A.
(the “Bank”).

RECITALS:

A. The Borrower, the Guarantor and the Bank entered into that certain Loan
Agreement, dated as of July 25, 2002, as amended (the “Loan Agreement”).

B. The Borrower, the Guarantor and the Bank have agreed to amend the Loan
Agreement as set forth herein.

NOW THEREFORE, the parties hereto agree as follows:

1. Section 1.01 of the Loan Agreement is amended by deleting the definition of
“Termination Date” and replacing it with the following definition:

“Termination Date” means June 30, 2008, or such later date as to which the Bank
may agree in its sole discretion.

2. Except as hereby modified, all the terms and provisions of the Loan Agreement
and exhibits thereto remain in full force and effect.

3. The Borrower and the Guarantor acknowledge and agree that there are no
defenses, setoffs or counterclaims available to them with respect to the
performance of their obligations under the Loan Agreement (including, without
limitation, the Guarantor’s obligations under Section 3 of the Loan Agreement).

4. The Borrower and the Guarantor will execute such additional documents as are
reasonably requested by the Bank to reflect the terms and conditions of this
Amendment and will cause to be delivered such certificates, legal opinions and
other documents as are reasonably required by the Bank. In addition, the
Borrower and the Guarantor will pay all costs and expenses in connection with
the preparation, execution and delivery of the documents executed in connection
with this transaction, including, without limitation, the reasonable fees and
out-of-pocket expenses of special counsel to the Bank as well as any and all
filing and recording fees and stamp and other taxes with respect thereto and to
save the Bank harmless from any and all such costs, expenses and liabilities.



--------------------------------------------------------------------------------

5. This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, and it shall not be
necessary in making proof of this Amendment to produce or account for more than
one counterpart.

6. This Amendment and all other documents executed pursuant to the transactions
contemplated herein shall be deemed to be contracts made under, and for all
purposes shall be construed in accordance with, the internal laws and judicial
decisions of the State of North Carolina. The Borrower and the Guarantor hereby
submit to the jurisdiction and venue of the state and federal courts of North
Carolina for the purposes of resolving disputes hereunder and thereunder or for
purposes of collection.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their fully authorized officers as of the day and year first above written.

 

BORROWER:  

PHARMACEUTICAL PRODUCT DEVELOPMENT, INC.,

a North Carolina corporation

  By:  

/s/ Fredric N. Eshelman

  Name:   Fredric N. Eshelman   Title:   CEO GUARANTOR:  

PPD DEVELOPMENT, LP,

a Texas limited partnership

 

    By: PPD GP, LLC,     a Delaware limited liability company,     its General
Partner     By:  

/s/ Fredric N. Eshelman

    Name:   Fredric N. Eshelman     Title:   CEO

 

BANK:   BANK OF AMERICA, N.A.   By:  

/s/ J. Thomas Johnson, Jr.

  Name:   J. Thomas Johnson, Jr.   Title:   Sr. Vice President